Citation Nr: 0928793	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
aortic insufficiency, mitral stenosis and recurrent atrial 
fibrillation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to 
October 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Reno, Nevada RO currently holds 
jurisdiction over the case.  In July 2008, the Board remanded 
this claim to the RO, via the Appeals Management Center 
(AMC), in Washington, DC., for further evidentiary 
development.

The Board notes that, in readjudicating this case in the 
March 2009 supplemental statement of the case (SSOC), the RO 
reviewed legal and medical documents pertaining to the 
Veteran's application for disability benefits with the Social 
Security Administration (SSA).  These documents had been 
electronically stored on a CD-ROM, but were not converted to 
hardcopy form by the RO for inclusion in the record.

In the June 2009 Post-Remand Brief, the Veteran's 
representative indicated an inability to access the contents 
of the CD-ROM provided by SSA.  In July 2009, the Veteran's 
representative was provided hardcopies of the SSA documents 
and allowed an opportunity to provide further evidence and/or 
argument.  By Memorandum dated July 8, 2009, the Veteran's 
representative elected to proceed with adjudication of the 
claim without further argument.

The Veteran appears to have raised the issue of entitlement 
to a total disability rating based upon individual 
unemployability due to service connected disability (TDIU).  
This issue is again referred to the RO for appropriate 
action, if needed.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001); 38 C.F.R. 3.155 (2008).  In this 
regard, the Veteran (or his representative) is asked to 
clearly indicate if they are, or are not raising a TDIU claim 
and inform the RO immediately.



FINDING OF FACT

The Veteran's service-connected aortic insufficiency, mitral 
stenosis and recurrent atrial fibrillation is not shown to 
result in active valvular infection, episodes of acute 
congestive failure, a workload of 5 METS or less which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction 50 
percent or less.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent 
for service-connected aortic insufficiency, mitral stenosis 
and recurrent atrial fibrillation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.104, Diagnostic Codes (DCs) 7000, 7010 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology such as "slight," "moderate" and 
"severe" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence or absence of such symptomatology.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

At the outset, the Board notes that the RO initially assigned 
the current 30 percent rating for the Veteran's service-
connected aortic insufficiency, mitral stenosis and recurrent 
atrial fibrillation as 30 percent disabling under "DC 7010-
7011."  See RO rating decision dated April 2005.  Hyphenated 
DCs are used when a rating under one DC requires use of an 
additional DC to identify the specific basis for the 
evaluation assigned.  See 38 C.F.R. § 4.27.  Here, the RO 
rated the Veteran's service-connected heart disorder as 
analogous to ventricular arrhythmias (sustained).

As noted by the Court, the assignment of a particular DC is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a DC by VA 
must be specifically explained.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

On review of the record, the Board finds that the RO's use of 
DC 7011 in the April 2005 rating decision constituted error.  
The record clearly reflects that the Veteran's service-
connected heart disease has been primarily diagnosed as 
paroxysmal atrial fibrillations secondary to valvular heart 
disease with mitral stenosis, and a possible history of 
rheumatic fever.  See, e.g., Portland Cardiovascular 
Institute Report dated November 1996;VA Compensation and 
Pension (C&P) examination report dated July 2006; Heart 
Clinics Northwest examination report dated October 2004.  

Under VA's Schedule for Ratings, valvular heart disease is 
rated under DC 7000 while supraventricular arrhythmias are 
rated under DC 7010.  Ventricular arrhythmias are evaluated 
under DC 7011.

Notably, VA makes a distinction between supraventricular 
arrhythmias and ventricular arrhythmias based on physiologic 
origin and disabling implications.  See 58 Fed. Reg. 4954, 
4956 (Jan. 19, 1993).  In general, VA considers ventricular 
arrhythmias as a more serious and life threatening form of 
arrhythmia, which explains the levels of disability ratings 
and the inclusion of convalescent periods in DC 7011 which 
are not found in DC 7010.  Id.

On this record, the Board finds that the only applicable DC's 
in this case are DC 7000 (valvular heart disease) and DC 7010 
(supraventricular arrhythmias).  Notably, DC 7010 
specifically contemplates atrial fibrillation as a 
supraventricular arrhythmias.  Clearly, the Veteran has never 
been diagnosed or treated for a ventricular arrhythmia during 
the appeal period.  As such, the criteria of DC 7011, which 
evaluates ventricular arrhythmias only, do not apply to the 
facts of this case.  

Notably, the RO appears to have noticed this problem by 
letter dated December 2008, which sent the Veteran the 
criteria for evaluating his disability under DCs 7000 and 
7010.

Under DC 7010, the maximum 30 percent rating (which is in 
effect) contemplates paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by electrocardiogram (ECG) or Holter 
monitor.  38 C.F.R. § 4.104, DC 7010.  There is no further 
basis to consider a higher schedular rating under this DC.

Under DC 7000, the currently assigned 30 percent rating 
contemplates a workload of greater than 5 metabolic 
equivalent (METs) but not greater than 7 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Notably, the 
RO's assignment of a 30 percent rating under DC 7011 was 
premised on a finding of left ventricular hypertrophy.

For VA purposes, one MET is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  
38 C.F.R. § 4.104, NOTE (2).

The next higher 60 percent rating under DC 7000 contemplates 
more than one episode of acute congestive failure in the past 
year, or a workload greater than 3 METs but not greater than 
5 METs which results in dyspnea, fatigue, angina, dizziness, 
or syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

A 100 percent rating is warranted for chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

Alternatively, a 100 percent rating is warranted for an 
active infection with valvular damage and for three months 
following cessation of therapy for the active infection.

Applying the criteria to the facts of this case, the Board 
finds that an initial rating greater than 30 percent for the 
Veteran's service-connected aortic insufficiency, mitral 
stenosis and recurrent atrial fibrillation is not warranted 
for any time during the appeal period.  The Board notes that 
the credible lay and medical evidence does not show that the 
Veteran's service-connected aortic insufficiency, mitral 
stenosis and recurrent atrial fibrillation results in active 
valvular infection, episodes of acute congestive failure, a 
workload of 5 METS or less which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction 50 percent or less.

For example, the record does not show, and it is not argued, 
that the Veteran has experienced a single episode of acute 
congestive failure or active valvular infection during the 
appeal period.  Notably, the Veteran himself would not be 
competent to self-diagnosis acute congestive failure or 
active valvular infection.  Quite simply, there is no 
competent evidence of record suggesting that this DC 
criterion has been met.

With respect to cardiovascular workload, a July 2006 VA C&P 
examination included a treadmill stress test assessment 
demonstrating that the Veteran has a workload capacity of 
10.1 METs.  There is no competent evidence of record 
suggesting that the Veteran has a workload capacity of 5 METs 
or less.  As such, this criterion which serves as the basis 
for a higher rating has not been met.

With respect to left ejection fraction, a July 2006 VA C&P 
examination included an echocardiogram evaluation showing an 
left ventricular ejection fraction of 58 percent while a 
Cardiolite Stress Test demonstrated an ejection fraction of 
52 percent.  Other findings include a January 2006 private 
echocardiogram measuring a left ventricular ejection fraction 
of 67 percent.  A February 2003 private echocardiogram 
described "normal" left ventricular systolic function.  
There is no competent evidence of record suggesting that the 
Veteran has a left ventricular ejection fraction of 50 
percent or less.  As such, this criterion which serves as 
another basis for a higher rating has not been met.

Overall, the competent medical evidence during the appeal 
period provides strong probative evidence against this claim, 
failing to show that the Veteran's service-connected aortic 
insufficiency, mitral stenosis and recurrent atrial 
fibrillation results in active valvular infection, episodes 
of acute congestive failure, a workload of 5 METS or less 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction 50 percent or less.

The Board is cognizant of the Veteran's report of symptoms in 
this case.  The Veteran generally alleges that his service-
connected heart disorder results in easy fatigability which 
renders performing even light chores a challenge.  He also 
reports recurrent episodes of atrial fibrillations, 
manifested by symptoms such as shortness of breath, fatigue, 
dizziness, and nausea, which have required cardio-
conversions.  After such episodes, he describes a two to 
three day recovery time from his fatigue.  Overall, he claims 
that such disability renders him unemployable.

The record documents that the Veteran had episodes of atrial 
fibrillation in August 2004, January 2005, June 2005, January 
2006, March 2006, and May 2006, and that cardio-conversions 
were performed in August 2004, January 2005, June 2005, 
January 2006 and March 2006.  

The Veteran's allegation of an inability to perform light 
chores or any work due to his service-connected disability is 
not consistent with the objective results of the treadmill 
stress test performed in July 2006, which demonstrated a 
workload capacity of 10.1 METs.  A physician at that time 
concluded that such stress test demonstrated a "[g]ood 
exercise tolerance."  

Furthermore, a physician consulting for SSA indicated that 
the Veteran's cardiac limitations did not preclude him from 
performing jobs such as a marker (retail trade), routing 
clerk (clerical) or shipping and receiving weigher 
(clerical).  

Moreover, the Veteran himself has reported feeling "fine" 
in between his atrial fibrillation episodes.  See TriWest 
Medical Record dated April 2006.

Overall, the Board assigns greater probative weight to the 
assessments of physicians trained in evaluating cardiac 
limitations, and the objective measures used to evaluate 
cardiac functioning, than the Veteran's own lay description 
of limitations.  The Veteran himself is not competent to 
provide an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu, 2 Vet. App. 492 (1992). 

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran's 
service-connected heart disorder are addressed by criteria 
found in the rating schedule.  During the appeal period, the 
Veteran has experienced less than 4 episodes of paroxysmal 
atrial fibrillation in any given 12 month period, which is 
less than the episodes required for the maximum 30 percent 
rating assigned.  The Board acknowledges the need for cardio-
conversions on 5 occasions during the appeal period, but the 
treatments and recovery times were brief.  Notably, VA's 
rating criteria compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  In the 
Board's opinion, the 30 percent rating assigned is consistent 
with the Veteran's exacerbations of disability.

VA's Rating Schedule also contemplates additional 
measurements of level of disability attributable to heart 
disease including active valvular infection, episodes of 
congestive heart failure, and objective measurements of 
workload capacity and left ventricular functioning.  Clearly, 
the Veteran does not meet the criteria for a higher schedular 
rating which is available.

Therefore, the first prong of the Thun test is not satisfied 
and referral for extraschedular consideration is not 
warranted.

In sum, the credible lay and medical evidence in this case is 
against a rating greater than 30 percent for the Veteran's 
service-connected aortic insufficiency, mitral stenosis and 
recurrent atrial fibrillation for any time during the appeal 
period.  The evidence as to such a referral is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Board finds that the Veteran has challenged the 
initial evaluation assigned following a grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, RO letters dated March and May 2006 advised the 
Veteran that his disability rating was based upon a schedule 
for evaluating disabilities published as title 38 Code of 
Federal Regulations, Part 4.  The Veteran was advised that 
evidence considered in assigning his disability rating 
included the nature and symptoms of the condition; the 
severity and duration of the symptoms; the impact of the 
condition and symptoms on employment and daily life.  He was 
further advised that examples of evidence that may be capable 
of substantiating his claim included information about on- 
going treatment records, including VA or other Federal 
treatment records; recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affected his 
ability to work; statements discussing his disability 
symptoms from people who have witnessed how they affected 
him; and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Additionally, the RO sent an additional letter in December 
2008 which provided the Veteran the criteria of DCs 7000 and 
7010.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(discussing notice requirements applicable to increased 
rating claims).

Overall, the Board finds that the VCAA notice requirements 
have been met, even though additional notice was not required 
per Dingess or Vazquez.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any timing 
deficiencies were cured with readjudication of the claim in 
the March 2009 SSOC.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained the Veteran's STRs 
and his treatment records from VA and private providers of 
treatment.  The case was remanded by the Board to obtain SSA 
records.  There are no outstanding requests for VA to obtain 
any private medical records which the Veteran has both 
identified and authorized VA to obtain on his behalf.  See 
38 C.F.R. § 3.159(c)(1).

The Board further finds that the evidence of record is 
sufficient to decide this claim, and that additional VA 
examination or medical opinion is not necessary to decide the 
claim.  Since the last VA examination conducted in 2006, 
there is no lay or medical evidence suggesting an increased 
severity of symptoms to the extent that a higher rating may 
still be possible.  Thus, there is no duty to provide further 
medical examination for this claim.  See VAOPGCPREC 11- 95 
(Apr. 7, 1995).

Significantly, the Veteran has been provided every reasonable 
opportunity to provide the requisite evidence or ask for VA 
assistance in obtaining such evidence.  The Board finds that 
all evidence necessary to decide this claim has been 
obtained, and that no reasonable possibility exists that any 
further assistance would be capable of further substantiating 
the claim.  

Based on the above, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

An initial rating greater than 30 percent for service-
connected aortic insufficiency, mitral stenosis and recurrent 
atrial fibrillation is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


